Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takao et al. (US. 2014/0191705 A1).
In Regards to Claim 1:
Takao teaches a storage battery unit (10) comprising: 
a storage battery (13); 
a unit power terminal (18) that inputs and outputs a DC power of the storage battery (13); and a mounting port (Fig. 1, located where charger connecting terminal 12 is located) in which a connector (27) is mounted, the connector (27) being configured to electrically connect the unit power terminal (18) and an external power converter (23) for performing conversion between a DC power and an AC power (Fig. 2), the connector (27) also including a connector power terminal (Fig. 1, Contact pin in the connector 27) connected to the unit power terminal (18), 
wherein in a status in which the connector (27) is being removed from the mounting port (Fig. 1, located where charger connecting terminal 12 is located), it is 
In Regards to Claim 2:
Takao teaches the storage battery unit according to claim 1, wherein in a status in which the connector (27) is being mounted to the mounting port (Fig. 1, located where charger connecting terminal 12 is located), it is impossible to remove the connector (27) from the mounting port (Fig. 1, located where charger connecting terminal 12 is located) while the unit power terminal (18) is inputting and outputting a DC power, and it is possible to remove the connector (27) from the mounting port (Fig. 1, located where charger connecting terminal 12 is located) while the unit power terminal (18) is not inputting and outputting a DC power.
In Regards to Claim 5:
Takao teaches a connector for electrically connecting the storage battery unit according to claim 1 and an external power converter (23) for performing conversion between a DC power and an AC power (Fig.2), the connector (27) comprising: 
a connector power terminal (Fig. 1, Contact pin in the connector 27) connected to the unit power terminal (18); and a housing (See Reproduced Drawing 1) that houses the connector power terminal (Fig. 1, Contact pin in the connector 27) and mounted to the mounting port (Fig. 1, located where charger connecting terminal 12 is located).
In Regards to Claim 6:
.
Allowable Subject Matter
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 3-4 and 7-8, these limitations, in combination with remaining limitations of claims 3-4 and 7-8, are neither taught nor suggested by the prior art of record.


    PNG
    media_image1.png
    668
    750
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831